DETAILED ACTION
	The Applicant is reminded that claim amendments shall commence on a separate sheet of the amendment document. Please see 37 CFR § 1.121 (c)(1) and (h).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: 
Claim 6 recites, “the assembly area being are arranged…” in line 8. It is suggested that the claim be amended to “the assembly area being 
Claim 6 recites “each said cable connection element having an electrical contact area of being contacted by a cable lug…” In other words, the electric component comprises a plurality of cable lugs. Claim 6 recites, “the cable lug” in line 11. This instance lacks antecedent basis. It is suggested that line 11 of the claim be amended to “each cable lug…”
Claim 9 recites, “the electrical component…” in line 2. To be consistent with the language of claim 1, it is suggested that the claim be amended to “the electric component…”
Appropriate corrections are required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the positioning angle of one of the cable connection elements is different from the positioning angle of another one of the cable connection elements” in a single cabinet, as required by claim 8, must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whipple et al. (U.S. 10,177,515).
Regarding claim 6, Whipple discloses a switchgear cabinet (col. 7, lines 30-33), comprising: an electric component (100) including a body (100h) and at least three cable connection elements (200), with at least two of the cable connection elements being arranged above one another in the switchgear cabinet (see Fig. 2B; the orientation of the electric component shows the right-most electronic component is “above” the components descending to the left), each said cable connection element having an electrical contact area (22) capable of being contacted by a cable lug (20), and an assembly area (see annotated figure below), with the cable connection element being fastenable at the assembly area to the body of the electric component (see the annotated figure below), the electrical contact area (22) and the assembly area being are arranged on the cable connection element such that a plane of the electrical contact area and a plane of the assembly area intersect in a positioning angle (see the annotated figure below, as well as Fig. 5 which shows the electrical contact area 22 angle at the connection lug 20); and cables (120) connected to the cable connection elements via the cable lug in one-to-one correspondence and guided out of the switchgear cabinet via a base or top of the switchgear cabinet (see the left-most side of [AltContent: arrow]Fig. 2B where the cable extend towards).
[AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: arrow][AltContent: textbox (Assembly area between the cable connection element and the body the electric component)][AltContent: arrow]
    PNG
    media_image1.png
    435
    481
    media_image1.png
    Greyscale


[AltContent: textbox (Further Angle)][AltContent: arrow][AltContent: textbox (Positioning Angle)]


Figure 1: Annotated Fig. 2A of Whipple

Regarding claim 7, Whipple discloses the switchgear cabinet of claim 6, wherein the positioning angle assumes a value in a range between 5° and 45° (col. 11, lines 49-55).
Regarding claim 9, Whipple discloses the switchgear cabinet of claim 6, wherein the plane of the electrical contact area (22) and a plane of a surface of the electrical component in a surrounding area of the electrical contact area intersect in a further angle (see the annotated figure, above).
Regarding claim 10, Whipple discloses the switchgear cabinet of claim 9, wherein the further angle ranges between 5° and 45°. The “plane of a surface of the electrical component in a surrounding area” is seen to be parallel to the assembly area of the cable connection element. As such, the “further angle” would also constitute the positioning angle that is between the contact area and the assembly area. This is angle is described in col. 11, lines 49-55. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whipple et al. (U.S. 10,177,515).
Regarding claim 8, Whipple fails to disclose that the positioning angle of one of the cable connection elements is different from the positioning angle of another one of the cable connection elements.
Whipple does, however, teach that neutral cables (130) are attached to a connector mounted in the body (100h) of the electrical component (100) at an angle that is different from the angle the power cables (120) are attached. See how the neutral cables (130) extend substantially parallel (or at a 0 degree angle) to the body (100h). 
	As such, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the electric component so that the positioning angle of one of the cable connection elements can be different from the positioning angle of another one of the cable connection elements, in an instance where the cable connection elements comprise a different form factor or different mounting locations with the body, in order to attach more cables via cable lugs to the cable connection elements without the cables interfering with each other, spatially.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whipple et al. (U.S. 10,177,515) in view of Benson et al. (U.S. 9,231,491).
Regarding claim 11, Whipple fails to disclose that the electric component is a power converter.
Benson, on the other hand, teaches a cabinet (112) which houses multiple power cages (104, 106, 108) which are stacked on top of each other, wherein each power cage comprises a power converter (120) having an output panel (108).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the angled arrangement within the switch gear cabinet of Whipple so as to be employed in a power converter system as taught by Benson, so that multiple power converter units can be stacked within a single cabinet while ensuring that the cable connections and wires do not interfere with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGettigan (U.S. 10,847,954) discloses cabinets containing power converters with multiple cable connections.
Byron (U.S. 8,740,657) and Nyblin (U.S. 6,916,213) disclose electrical connections having angles between a connection point with a cable and a mounting area of the connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833